
	

115 HR 3961 : Kissimmee River Wild and Scenic River Study Act of 2018
U.S. House of Representatives
2018-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 3961
		IN THE SENATE OF THE UNITED STATES
		April 17, 2018Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To amend the Wild and Scenic Rivers Act to designate segments of the Kissimmee River and its
			 tributaries in the State of Florida for study for potential addition to
			 the National Wild and Scenic Rivers System, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Kissimmee River Wild and Scenic River Study Act of 2018. 2.FindingsCongress finds the following:
 (1)The Kissimmee River has undergone, over the course of two decades, the largest river restoration effort in the world.
 (2)Extending approximately 105 miles from Orlando to Lake Okeechobee, the Kissimmee River forms the headwaters of Lake Okeechobee and the Everglades and serves as a vital component of ecosystem restoration in South Florida as a whole.
 (3)The Kissimmee River Restoration Project has significantly improved approximately 63,000 acres of wetlands within the Kissimmee River watershed and reestablished an environment suitable for fish, wildlife, and the wetland plants that existed prior to the Kissimmee River’s channelization in the 1960s.
 (4)The Kissimmee River Restoration Project is expected to be completed in 2020, at which point it is expected to reestablish historic hydrologic conditions, recreate historic river and floodplain connectivity, recreate the historic mosaic of wetland plant communities, and restore historic biological diversity and functionality.
 (5)After decades of restoration efforts and the expenditure of nearly a billion dollars, upon completion of the Kissimmee River Restoration Project, a study should be conducted to determine the eligibility of including the fully restored Kissimmee River into the National Wild and Scenic River program to preserve the fully restored free-flowing condition and immediate environment of the river for the benefit and enjoyment of present and future generations.
 (6)Inclusion of the Kissimmee River into the National Wild and Scenic River program would be a fitting tribute to the hard work of the Army Corps of Engineers and the South Florida Water Management District’s restoration work.
			3.Designation for study
 (a)Designation for potential additionSection 5(a) of the Wild and Scenic Rivers Act (16 U.S.C. 1276(a)) is amended by adding at the end the following:
				
 (__)Kissimmee River, FloridaThe segment from the southern shore of Lake Kissimmee to its confluence with Lake Okeechobee.. (b)StudySection 5(b) of the Wild and Scenic Rivers Act (16 U.S.C. 1276(b)) is amended by adding at the end the following:
				
					(__)Kissimmee River, Florida
 (A)In generalNot later than 3 years after the date on which funds are made available to carry out this paragraph, the Secretary of the Interior shall complete a study of the Kissimmee River, as described in subsection (a)(__), and submit a report describing the results of such study to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate.
 (B)Report requirementsThe report required under subparagraph (A) shall— (i)include a discussion of the effect of the designation of the segment to be studied under subsection (a)(__) on—
 (I)existing commercial and recreational activities, such as cattle ranching, dairy production, hunting, fishing, trapping, recreational shooting, motor boat use, or bridge construction;
 (II)the authorization, construction, operation, maintenance, or improvement of energy production and transmission infrastructure;
 (III)military operations; and (IV)the authority of State and local governments to manage the activities described in subclauses (I) and (II); and
 (ii)identify— (I)all authorities that will authorize or require the Secretary of the Interior to influence local land use decisions (such as zoning) or place restrictions on non-Federal land if the area studied under subsection (a)(__) is designated under the Wild and Scenic Rivers Act;
 (II)all authorities that the Secretary of the Interior may use to condemn property if the area studied under subsection (a)(__) is designated under the Wild and Scenic Rivers Act; and
 (III)all private property located in the area to be studied under subsection (a)(__). (C)NoninterferenceThis study shall not interfere with the Kissimmee River Restoration Project authorized under section 101(8) of the Water Resources Development Act of 1992 (Public Law 102–580)..
 (c)No negative impactNothing authorized by this Act may negatively impact agricultural production in the Kissimmee River basin.
 (d)No effect on managementThis Act and the amendments made by this Act shall not interfere with the current management of the area of the Kissimmee River described in section 5(a)(__) of the Wild and Scenic Rivers Act, nor shall the fact that such area is listed for study under the Wild and Scenic Rivers Act (16 U.S.C. 1271 et seq.) be used as justification for more restrictive management, such as wilderness or as a category of wild and scenic river, until Congress acts on the study recommendations.
			
	Passed the House of Representatives April 16, 2018.Karen L. Haas,Clerk.
